Case 3:15-md-02670-JLS-MDD Document 1495 Filed 10/12/18 PageID.107028 Page 1 of 6



    1   NAPOLI SHKOLNIK PLLC
        Paul B. Maslo
    2   360 Lexington Avenue, 11th Floor
    3   New York, NY 10017
        Telephone: (212) 397-1000
    4   Email: pmaslo@napolilaw.com

    5   Counsel for Grand Supercenter, Inc.
        (Additional Counsel on Signature Page)
    6

    7

    8                               UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF CALIFORNIA
    9

   10   IN RE: PACKAGED SEAFOOD
        PRODUCTS ANTITRUST LITIGATION
   11

   12   THIS DOCUMENT RELATES TO:                     Case No: 3:15-md-2670-JLS-MDD

   13   THE DIRECT ACTION PLAINTIFF TRACK             RULE 41 STIPULATION
                                                      DISMISSING ACTION
   14   GRAND SUPERCENTER INC. v. BUMBLE BEE          WITHOUT PREJUDICE
   15   FOODS, et al., 3:17-cv-02211-JLS-MDD

   16

   17

   18

   19

   20
   21

   22

   23

   24

   25

   26
   27

   28
                                                 1
Case 3:15-md-02670-JLS-MDD Document 1495 Filed 10/12/18 PageID.107029 Page 2 of 6



    1           Plaintiff Grand Supercenter, Inc. (“Plaintiff”) and Defendants Bumble Bee
    2   Foods LLC, StarKist Company, Dongwon Industries Co. Ltd., Tri-Union Seafoods
    3   LLC d/b/a Chicken of the Sea International, and Thai Union Group PCL
    4   (collectively, “Defendants”) (Plaintiff and Defendants together, “the Parties”) have
    5   conferred by and through their counsel and stipulate as follows:
    6           WHEREAS, Plaintiff filed its Complaint on September 22, 2017, in the
    7   Southern District of New York bearing Case No. 1:17-cv-7244;
    8           WHEREAS, the United States Judicial Panel on Multidistrict Litigation
    9   transferred the case to this Court for inclusion in the above-captioned MDL;
   10           WHEREAS, Defendants each answered Plaintiff’s Complaint on January 5,
   11   2018;
   12           WHEREAS, the Parties have been engaged in discovery; and
   13           WHEREAS, Plaintiff no longer wishes to participate in this action;
   14           IT IS HEREBY STIPULATED, by and between the parties, through their
   15   respective counsel of record, that:
   16              1. Plaintiff voluntarily dismisses this lawsuit pursuant to Federal Rule of
   17              Civil Procedure 41(a)(1)(A)(ii) and that such dismissal shall be without
   18              prejudice, with each side to bear its own costs and fees.
   19              2. Plaintiff agrees that it will opt out of any class that may be certified in
   20              this case to which it would otherwise be a member, and, in the event that
   21              it does not opt out, shall promptly return any compensation received as
   22              part of a class action judgment or settlement to the appropriate Defendant
   23              or Defendants.
   24

   25

   26
   27

   28
                                                    2
Case 3:15-md-02670-JLS-MDD Document 1495 Filed 10/12/18 PageID.107030 Page 3 of 6



    1         DATED: October 12, 2018
    2                                            Respectfully submitted,
    3

    4
                                                 NAPOLI SHKOLNIK PLLC

    5                                            /s/ Paul B. Maslo
    6
                                                 Paul B. Maslo
                                                 360 Lexington Avenue, 11th Floor
    7                                            New York, NY 10017
    8                                            Telephone: (212) 397-1000
                                                 Email: pmaslo@napolilaw.com
    9

   10                                            Counsel for Grand Supercenter, Inc.

   11

   12

   13

   14

   15

   16

   17

   18

   19

   20
   21

   22

   23

   24

   25

   26
   27

   28
                                             3
Case 3:15-md-02670-JLS-MDD Document 1495 Filed 10/12/18 PageID.107031 Page 4 of 6



    1

    2                               By: s/ John Roberti
    3
                                    ALLEN & OVERY LLP
    4                               John Roberti (DC 495718)
                                    Kelse Moen (DC 1035164)
    5
                                    Jana Steenholdt (DC 1034459)
    6                               1101 New York Avenue N.W.
    7
                                    Washington, D.C. 20005
                                    Telephone: (202) 683-3800
    8                               Facsimile: (202) 683-3999
    9
                                    john.roberti@allenovery.com
                                    kelse.moen@allenovery.com
   10                               jana.steenholdt@allenovery.com
   11
                                    Brian Fitzpatrick (NY 4853040)
   12                               1221 Avenue of the Americas
   13                               New York, NY 10020
                                    Telephone: (212) 610-6300
   14                               Facsimile: (212) 610-6399
   15                               brian.fitzpatrick@allenovery.com

   16                               Counsel for Defendant Tri-Union Seafoods LLC
   17                               d/b/a Chicken of the Sea International and Thai
                                    Union Group PCL
   18

   19
                                    By: s/ Kenneth A. Gallo
   20
   21                               PAUL, WEISS, RIFKIND, WHARTON &
                                    GARRISON LLP
   22                               Kenneth A. Gallo (NY 4484457)
   23                               Michelle K. Parikh (NY 4293460)
                                    Joseph J. Bial (NY 4151528)
   24                               Craig A. Benson (NY 5049861)
   25                               Heather C. Milligan (NY 5460829)
                                    2001 K Street, NW Washington, DC 20006-1047
   26                               Telephone: 202-223-7356
   27                               Facsimile: 202-204-7356
                                    kgallo@paulweiss.com
   28
                                             4
Case 3:15-md-02670-JLS-MDD Document 1495 Filed 10/12/18 PageID.107032 Page 5 of 6



    1                               mparikh@paulweiss.com
    2                               jbial@paulweiss.com
                                    cbenson@paulweiss.com
    3                               hmilligan@paulweiss.com
    4
                                    William B. Michael (NY 4296356)
    5                               1285 Avenue of the Americas
    6                               New York, NY 10019-6064
                                    Telephone: 212-373-3648
    7                               Facsimile: 212-492-0648
    8                               wmichael@paulweiss.com
    9                               Counsel for Defendant Bumble Bee Foods, LLC
   10
                                    By: s/ Christopher S. Yates
   11

   12                               LATHAM & WATKINS LLP
                                    Alfred C. Pfeiffer (Cal. Bar No. 120965)
   13                               Christopher S. Yates (Cal. Bar No. 161273)
   14                               Belinda S Lee (Cal. Bar No. 199635)
                                    Niall E. Lynch (Cal Bar No. 157959)
   15                               Ashley M. Bauer (Cal. Bar No. 231626)
   16                               505 Montgomery Street, Suite 2000
                                    San Francisco, CA 94111-6538
   17                               Telephone: (415) 391-0600
   18                               Facsimile: (415) 395-8095
                                    Al.Pfeiffer@lw.com
   19                               Chris.Yates@lw.com
   20                               Belinda.Lee@lw.com
                                    Niall.Lynch@lw.com
   21
                                    Ashley.Bauer@lw.com
   22
                                    Counsel for Defendants StarKist Co. and
   23
                                    Dongwon Industries Co., Ltd.
   24

   25

   26
   27

   28
                                             5
Case 3:15-md-02670-JLS-MDD Document 1495 Filed 10/12/18 PageID.107033 Page 6 of 6



    1                              SIGNATURE ATTESTATION
    2         Under Section 2.f.4 of the Court’s CM/ECF Administrative Policies, I certify
    3   that I obtained authorization to file this document from each of the other signatories
    4   shown above and that all signatories have authorized placement of their electronic
    5   signature on this document.
    6

    7
                                                      /s/ Paul B. Maslo
                                                      Paul B. Maslo
    8

    9

   10
                                   CERTIFICATE OF SERVICE
   11
              I certify that on October 12, 2018, I filed the foregoing document with the
   12
        Clerk of the Court for the United States District Court, Southern District of
   13
        California, by using the Court’s CM/ECF System, which sends notifications of such
   14
        filings to all counsel of record.
   15

   16

   17                                                 /s/ Paul B. Maslo
   18                                                 Paul B. Maslo

   19

   20
   21

   22

   23

   24

   25

   26
   27

   28
                                                  6
